Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 27, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, a restaurant manager, was terminated from his employment for falsifying inventory records. The Board found that he was terminated for misconduct and denied his application for unemployment insurance benefits. Claimant contends that the Board’s decision is not supported by substantial evidence. Upon our review of the record, we disagree. Claimant admitted at the hearing that he falsified inventory records in an attempt to correct a mistake he had made in counting the inventory a few months earlier. In view of this testimony and the employer’s warning to its managers that falsification of inventory records would result in termination, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mikoll, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.